DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	
Claims 1-15 of the current application 17/534,208 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Pat. 11,301,534. Although the claims at issue are not identical, they are not patentably distinct from each other by a representative sample of comparative analysis below:
	
The instant application: 17/534,208
US 11,301,534
1. A mediation method comprising: receiving, by a mediation server, a first list from a first terminal, wherein the first list includes at least one item of interest; receiving, by the mediation server, at least one other list from at least one other terminal, wherein the at least one other list includes at least one item of interest; designating, by the mediation server, a specified item of interest; determining, by the mediation server, that the first list includes the specified item; identifying, by the mediation server, among the at least one other list, a second list that includes the specified item; establishing, by the mediation server, a connection between the first terminal and a second terminal, wherein the second list was received from the second terminal; and transmitting, by the mediation server, information about the specified item to the first terminal and the second terminal, such that the information is displayed on the first terminal and the second terminal in a form that comprises at least one of image or text.
1. A mediating method comprising: receiving a first list including at least one item from a first terminal; and receiving at least one other list including at least one item from at least one other terminal different from the first terminal; establishing a video call session between the first terminal and a second terminal selected among the at least one other terminal; after establishing the video call session, searching the first list corresponding to the first terminal and a second list corresponding to the second terminal for at least one common item included both in the first list and the second list; transmitting information on the at least one common item to each of the first terminal and the second terminal such that the information on the at least one common item is displayed in the form of image or text on the first terminal and the second terminal in order to provide a first user of the first terminal and a second user of the second terminal with conversation topics.


From the above evidence, it is clear that the claim limitations of the instant application are covered by the limitations of claimed invention of said US Pat. 11,301,534.



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wouhaybi et al (US 2016/0055571).

Claims 1, 6 and 11, Wouhaybi teaches a mediation method, a mediation system and a  non-transitory machine-readable medium comprising: 
receiving, by a mediation server, a first list from a first terminal, wherein the first list includes at least one item of interest; (Fig. 4, Process Module 430 receives keyword 412 where Keywords 412 and 420 may correspond to interests (e.g., topics/subjects) of the respective users, and keyword module 424 may be configured to compare keywords 412 and 420 to identify a set of one or more keywords in-common to the recipient and the invitee, illustrated here as common keywords 428. Each common keyword 428 may represent a shared interest of the recipient and the invitee, [0126]);
receiving, by the mediation server, at least one other list from at least one other terminal, wherein the at least one other list includes at least one item of interest; (Process Module 430 receives keyword 420 where Keywords 412 and 420 may correspond to interests (e.g., topics/subjects) of the respective users, and keyword module 424 may be configured to compare keywords 412 and 420 to identify a set of one or more keywords in-common to the recipient and the invitee, illustrated here as common keywords 428. Each common keyword 428 may represent a shared interest of the recipient and the invitee, [0126]);
designating, by the mediation server, a specified item of interest; (Fig. 1 identifies items of interest and clusters of items of interests, [0042-0048];  Fig. 4: items of interest 470 of Recipient Data Agent 402 and items of interest 472 of Invitee Data Agent 404 where items of interest include shared interests, personal relationships, subject matter competence or expertise, items of interest (e.g., products/services), commonalities in biographical information, [0005, 0007]; gifts or market items, [0171]; hiking or travel, [0192]; if items of interest are based on contextual relation, users attended the same university, lived within the same geographic region, and/or worked in the same industry and/or for the same entity, at the same time and/or at different times, [0085])
determining, by the mediation server, that the first list includes the specified item; (see the designating step above);
identifying, by the mediation server, among the at least one other list, a second list that includes the specified item; (see the designating step above);
establishing, by the mediation server, a connection between the first terminal and a second terminal, wherein the second list was received from the second terminal; (Fig. 5, Common keyword 528;  wherein Data agents 502 and 504 include respective keyword UIs 562 and 564 to permit the users to designate keywords 512 and 520 of the respective users, and/or items of interests to the respective users, as private, public, or contextual, Fig. 5, [0182-0187].  Also, see the designating step above); and 
transmitting, by the mediation server, information about the specified item to the first terminal and the second terminal, such that the information is displayed on the first terminal and the second terminal in a form that comprises at least one of image (see Figs. 6-8 for images) or text. (Fig. 6 displays keyword corresponding to user interest, [0188]).
Claims 2, 7 and 12, wherein the displayed information indicates a shared interest between a first user of the first terminal and a second user of the second terminal. (Shared interest in tennis, [0010]; if based on contextual data, A social relationship may include a family relationship, a professional relationship, a friendship, and/or other inter-personal relationship. Biographical information may relate to a level of knowledge or expertise with respect to a matter (e.g., an item and/or subject/topic), also referred to herein as contextual knowledge and/or contextual expertise. Contextual disclosure may also be based on matching biographical information, such as where two users attended the same university, lived within the same geographic region, and/or worked in the same industry and/or for the same entity, at the same time and/or at different times, [0085])
Claims 3, 8 and 13, wherein the specified item of interest is designated by selecting from a set of items of interest. (See claim 2).
Claims 4, 9 and 14, wherein the set of items of interest includes topics of interest set in response to at least one of an event, holiday or season. (such as a birthday or other anniversary, a religious event, a dinner party, and/or a workplace event, [0113]).
Claims 5, 10 and 15, wherein the established connection includes a video call session. (Though Wouhaybi does not explicitly detail a video call session, Wouhaybi however teaches “methods and systems to selectively share information amongst users based on contexts of relationships, [0005]; shared events, such as a birthday or other anniversary, a religious event, a dinner party, and/or a workplace event, [0113] over an internet network, [0282] via some types of browser and/or web applications, [0053, 0077, 0103].  Here at least Wouhaybi suggests all possibilities for a video call).

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651